Status of Claims
Claims 1, 3 – 6, & 8 – 19 were previously pending and subject to a final office action mailed 05/28/2020. Claims 1, 10, & 18 were amended in a reply filed on 08/28/2020. Claims 1, 3 – 6, & 8 – 19 are pending and have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 08/28/2020 has been entered.

Response to Arguments
Applicant’s currently amended claims overcome the previous claim 112(a) rejection. 

Applicant’s currently amended claims overcome the previous claim 112(b) rejection. 

Applicant’s arguments with respect to the previous rejections of the claims under 35 USC 102(a) and 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8 – 9, & 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, JR et al. (US 20150149086 A1) in view of Altman et al. (US 20130217332 A1).
As per Claim 1, Alberth discloses a system configured to determine a number of occupants in a transportation vehicle, the system comprising: a memory configured to store instructions (0023, 0029, 0033); and a processor (0007, 0023 – 0024) configured to execute the instructions, execution of the instructions causes the processor to:

• receive a first indication of a first location, a first speed, a first acceleration, and a first time, the first indication being determined by at least one sensor on a first device; receive a second indication of a second location, a second speed, a second acceleration, and a second time, the second indication being determined by at least one sensor on a second device (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” Also see at least [0007], noting “a sensor configured to detect events related to the acceleration data,” and [0029] – [0030], & [0035] – [0036], noting a mobile device sensor which provides acceleration related data.);

	• determine whether the first device and the second device are in the transportation vehicle based on a comparison of the first indication and the second indication (0005, “determines that two or more individuals… are traveling together in one single vehicle” by comparing acceleration data”; 0041, “acceleration datum collected from multiple users may be compared and correlated in the server to produce a comparison. By comparing the data from multiple users, the server can determine if two or more individual users shared a conveyance such as a vehicle”; 0054 & 0063, “The server may compare the one or more set of acceleration datum collected from the devices to determine if two or more individuals have traveled together in a single vehicle.”);

• receive an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle (See 0056, which describes how a user with a device can register multiple other passengers who are 

Regarding the limitation,

• receive a verification of the indication of multiple persons from the first device which is configured to detect communication from additional devices of the multiple persons, 

Alberth, in 0056, as stated above, discloses wherein the server receives an indication of multiple persons from a first device when each person is registered using the first device. Alberth, in Fig. 2B, steps 260, & 0042, further describes a process in which a user device performs a verification of the presence of multiple persons by acquiring the “user input or sensor data” such as biometric or photographic data corresponding to each person. As per step 270 & 0043, the server receives the verification of the indication of multiple persons from the first device to confirm the number of people in the car. 

To the extent to which Alberth does not appear to disclose wherein the verification of the indication of multiple persons involves detecting communication from additional devices of the multiple persons, Altman teaches this element. For example, Altman, in at least 0005 – 0006, 0082 – 0083, & 0130, teaches a system in which a “smartphone” acts as a “proximity broadcast receiver” and sends “sighting messages” to a central server when short-range communications from nearby “wireless identity transmitters,” which can also be proximate smartphones, are detected. The server receives the “sighting messages,” which are a verification of the presence of nearby smartphones, and contain identifiers of each detected “wireless identity transmitter.” As per at least 0119, the server can then determine that the smartphones are within proximity of the first reporting device, as well as relative locations of the devices between each other. Also see 0120, noting that the first device relays the sightings messages to the server through long-range communications. As per 0121, the server 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the device communications-based verification technique of Altman for the biometric data-based verification technique of Alberth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Alberth further discloses:

• maintain a count of a number of occupants in the transportation vehicle based on the indication of multiple persons and the determination of whether the first and second device are in the transportation vehicle (See Fig. 2B, step 270 & 0043, noting that “the server may confirm that two or more individuals” are participating in a carpool when their recorded and uploaded acceleration data for different devices match which, 
	
As per claim 6, Alberth / Altman discloses the limitations of claim 1. Alberth further discloses wherein: 

• the first device corresponds to one occupant ([0035], [0042], [0051], “Alice, Becky, and Charlie each have a device such as device 100 capable of recording acceleration datum, collect and transmit any carpool data.”; 0023, “Device 100 as defined above may be a handheld device or a wearable device that can be carried with a person.”).

As per claim 8, Alberth / Altman discloses the limitations of claim 1. Alberth further discloses wherein: 

• the indication of multiple persons is verified based on acoustic information obtained by the first device (0042, noting confirmation of each passenger “by requesting that each user in the shared vehicle… speak to the device to confirm a voiceprint… to confirm presence of each of the individuals in the shared vehicle.”).

As per claim 9, Alberth / Altman discloses the limitations of claim 1. Alberth further discloses wherein: 

• the indication of multiple persons is verified based on visual information obtained by the first device (0042, noting that “a device” can “confirm presence of each 

As per Claim 18, Alberth discloses a non-transitory computer-readable storage medium storing thereon instructions that, in response to execution by a processor (0007), causes the processor to:

• receive a first indication of a first location, a first speed, and a first acceleration, the first indication being determined by at least one sensor on a first device; receive a second indication of a second location, a second speed, and a second acceleration, the second indication being determined by at least one sensor on a second device (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” Also see at least [0007], noting “a sensor configured to detect events related to the acceleration data,” and [0029] – [0030], & [0035] – [0036], noting a mobile device sensor which provides acceleration related data.);

• associate a first time with the first indication; associate a second time with the second indication ([0036] “the carpool data may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; [0038] “the recorded, collected, retrieved or transmitted carpool data may include… information on the time and/or location that the acceleration was taken”);

	• determine whether the first device and the second device are in a same transportation vehicle based on a comparison of the first indication and the second indication (0005, “determines that two or more individuals… are traveling together in one single vehicle” by comparing acceleration data”; 0041, “acceleration datum 

• receive an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle (See 0056, which describes how a user with a device can register multiple other passengers who are traveling with the user, and that the acceleration datum for that device is stored and correlated to the group registered to that device.); and 

Regarding the limitation,

• receive a verification of the indication of multiple persons from the first device which is configured to detect communication from additional devices of the multiple persons, 

Alberth, in 0056, as stated above, discloses wherein the server receives an indication of multiple persons from a first device when each person is registered using the first device. Alberth, in Fig. 2B, steps 260, & 0042, further describes a process in which a user device performs a verification of the presence of multiple persons by acquiring the “user input or sensor data” such as biometric or photographic data corresponding to each person. As per step 270 & 0043, the server receives the verification of the indication of multiple persons from the first device to confirm the number of people in the car. 

To the extent to which Alberth does not appear to disclose wherein the verification of the indication of multiple persons involves detecting communication from additional devices of the multiple persons, Altman teaches this element. For example, 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the device communications-based verification technique of Altman for the biometric data-based verification technique of Alberth. Thus, the simple 

Alberth further discloses:

• maintain a count of a number of occupants in the transportation vehicle based on the indication of multiple persons and the determination of whether the first and second device are in the transportation vehicle (0043, “the server may confirm that two or more individuals” are participating in a carpool when their recorded and uploaded acceleration data for different devices match which, as per 0049, the matching of the two users’ data is determined in real time i.e., the count is maintained based on their devices having joint movement within a vehicle. As per Fig. 2B, step 270, the “server confirms compliance with carpool if two or more persons acceleration datum indicates carpooling.”; 0054 – 0055, determining that two individuals “are traveling in the same vehicle” when their devices’ carpool data match. As per 0056, one of the devices can be associated with a plurality of passengers traveling as a group. Therefore, the total vehicle passenger count is known and maintained.).

As per claim 19, Alberth / Altman discloses the limitations of claim 18. Alberth further discloses wherein: 

• the first indication is provided by an application executing on a smartphone ([0033] – [0035], “when the application 180 is running in step 230, the carpool data such as acceleration, motion, sensor, or position data from the accelerometer 160 or data from other sensors may be utilized or retrieved by device 100.”),

• the smartphone being in possession of an occupant in the transportation vehicle (0035, 0042, 0051, “Alice, Becky, and Charlie each have a device such as device 100 capable of recording acceleration datum, collect and transmit any carpool data.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Altman, in further view of Nishibashi et al. (US 20130103304 A1).

As per Claim 3, Alberth / Altman discloses the limitations of claim 1. Regarding the following limitation, Alberth does not appear to explicitly disclose, however Nishibashi does:

• wherein the count of the number of occupants in the transportation vehicle is used to determine high-occupancy vehicle (HOV) lane navigation for the transportation vehicle ([0054] – [0055], “The passable or impassable determining unit 37 determines whether the vehicle can pass through the HOV lane in the road or the route which the HOV lane determining unit 35 has determined includes the HOV lane on the basis of both the number of passengers shown by number-of-passengers data.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Nishibashi in the invention of Alberth / Altman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Nishibashi to the invention of Alberth / Altman would predictably and advantageously “provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link,” as evidenced by Nishibashi (0011).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Altman, in further view of Zafiroglu et al. (US 20140180773 A1).

As per Claim 4, Alberth discloses the limitations of claim 1. Regarding the following limitation, Alberth does not appear to explicitly disclose, however Zafiroglu does:

• wherein the count of the number of occupants in the transportation vehicle is used to determine a toll amount for the transportation vehicle (Fig. 6 & 0069, “At block 608, a toll amount may be determined based at least in part on the vehicle occupancy information.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Zafiroglu in the invention of Alberth / Altman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Zafiroglu to the invention of Alberth / Altman would predictably and advantageously encourage “ride-sharing or carpooling because motor vehicle operators are more likely to adjust their behavior in order to receive a tangible reward or benefit in the form of a monetary discount or other monetary or non-monetary reward,” as evidenced by Zafiroglu (0022).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Altman, in further view of Vinod (US 20170301148 A1).

As per Claim 5, Alberth / Altman discloses the limitations of claim 1. Regarding the following limitation, Alberth does not appear to explicitly disclose, however Vinod does:

• wherein the count of the number of occupants in the transportation vehicle is used to determine a ride share fee for the occupants in the transportation vehicle (0032, “, ride-sharing factors can be calculated into the user's final bill. For example, users be in a `ride share` mode. System 100 can detect that two or more users are in a vehicle and automatically split the bill based on the number of `ride share` mode users in the vehicle.”).

. 

Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Altman, in further view of Abehassera et al. (US 9408041 B1).

As per Claim 10, Alberth discloses a method to determine a number of occupants in a transportation vehicle, the method comprising:

• receiving a first indication of a first location, a first speed, a first acceleration, and a first time, the first indication being determined by at least one sensor on a first device; receiving a second indication of a second location, a second speed, a second acceleration, and a second time, the second indication being determined by at least one sensor on a second device (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” Also see at least [0007], noting “a sensor configured to detect events related to the acceleration data,” and [0029] – [0030], & [0035] – [0036], noting a mobile device sensor which provides acceleration related data.) (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server 

	• determining whether the first device and the second device are in the transportation vehicle based on a comparison of the first indication and the second indication (0005, “determines that two or more individuals… are traveling together in one single vehicle” by comparing acceleration data”; 0041, “acceleration datum collected from multiple users may be compared and correlated in the server to produce a comparison. By comparing the data from multiple users, the server can determine if two or more individual users shared a conveyance such as a vehicle”; 0054 & 0063, “The server may compare the one or more set of acceleration datum collected from the devices to determine if two or more individuals have traveled together in a single vehicle.”);

	• receiving an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle (See 0056, which describes how a user with a device can register multiple other passengers who are traveling with the user, and that the acceleration datum for that device is stored and correlated to the group registered to that device.)

Regarding the limitation,

• receive a verification of the indication of multiple persons from the first device which is configured to detect communication from additional devices of the multiple persons, 

Alberth, in 0056, as stated above, discloses wherein the server receives an indication of multiple persons from a first device when each person is registered using the first device. Alberth, in Fig. 2B, steps 260, & 0042, further describes a process in which a user device performs a verification of the presence of multiple persons by acquiring the “user input or sensor data” such as biometric or photographic data 

To the extent to which Alberth does not appear to disclose wherein the verification of the indication of multiple persons involves detecting communication from additional devices of the multiple persons, Altman teaches this element. For example, Altman, in at least 0005 – 0006, 0082 – 0083, & 0130, teaches a system in which a “smartphone” acts as a “proximity broadcast receiver” and sends “sighting messages” to a central server when short-range communications from nearby “wireless identity transmitters,” which can also be proximate smartphones, are detected. The server receives the “sighting messages,” which are a verification of the presence of nearby smartphones, and contain identifiers of each detected “wireless identity transmitter.” As per at least 0119, the server can then determine that the smartphones are within proximity of the first reporting device, as well as relative locations of the devices between each other. Also see 0120, noting that the first device relays the sightings messages to the server through long-range communications. As per 0121, the server also can determine “persons associated with wireless identity transmitters 110” from the received sightings messages. Also see 0292, noting that the server can use the sightings messages to determine how many people are in an area as well as their proximity to the first device. Also see 0389, noting that “central server may calculate the number of devices (i.e., wireless identity transmitters and/or proximity broadcast receivers) in the defined area in block 2904. For example, the central server may calculate the number of devices based on recent sighting messages received from proximity broadcast receivers,” and as per 0390, the server can “continue to re-calculate the number of devices in the defined area based on the number of received sighting messages” i.e., the server continuously maintains a count of the number of persons in the defined area. As per 0392, the defined area can be a “moving fence (e.g., a predefined distance about a particular proximity broadcast receiver).” In other words, the first device, when in a moving car, establishes a moving defined area for which the 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the device communications-based verification technique of Altman for the biometric data-based verification technique of Alberth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding the following limitations, Alberth discloses maintaining a count of a number of occupants in the transportation vehicle using “the indication of the multiple persons from at least one of the first device or the second device” in at least 0056, noting that one of the passenger devices can be associated with a plurality of passengers traveling as a group. Also see 0043, noting that “the server may confirm that two or more individuals” are participating in a carpool when their recorded and uploaded acceleration data for different devices match which, as per 0049, the matching of the two users’ data is determined in real time i.e., the count is maintained based on their devices having joint movement within a vehicle. As per Fig. 2B, step 270, the “server confirms compliance with carpool if two or more persons acceleration datum indicates carpooling.” Also see 0054 – 0055, determining that two individuals “are traveling in the same vehicle” when their devices’ carpool data match. Therefore, the total vehicle passenger count is known and maintained, including any extra passengers who are associated with a single passenger device.     

To the extent to which Alberth does not appear to explicitly disclose:

• updating a count of a number of occupants in the transportation vehicle responsive to a determination that the first device and the second device are in the transportation vehicle,

Abehassera teaches increasing an occupancy count responsive to a determination of the presence of each smartphone in a pre-defined area in at least the abstract & Fig. 5 & C 11, L 12 – 37. As per C 1, L 48 – 58, the detected presence of smartphones is “used to increases or adjust a count automatically maintained by a remote or local computer to determine the number of people entering or leaving a predefined area” which can be used in “car occupancy detection.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abehassera in the invention of Alberth / Altman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Abehassera to the invention of Alberth / Altman would predictably and advantageously “provide additional detection capabilities, such as estimating the total number of people in a closed space, in a non-intrusive, cost-effective, and reliable manner,” as evidenced by Abehassera (C 2, L 6 – 10).

As per claim 11, Alberth / Altman / Abehassera discloses the limitations of claim 10. Alberth further discloses wherein: 

• the first device is a smartphone within the transportation vehicle ([0023], “a device 100 that may be used to determine that two or more individuals have traveled together in a single vehicle to satisfy certain carpool requirements. Device 100 as defined above may be a handheld device or a wearable device that can be carried with a person or be stored in a vehicle.”; 0035, 0042, 0051, “Alice, Becky, and Charlie each have a device such as device 100 capable of recording acceleration datum, collect and transmit any carpool data”; 0022, 0043, “a smartphone”).

claim 12, Alberth / Altman / Abehassera discloses the limitations of claim 11. Alberth further discloses wherein: 

• the first indication is provided by an application executing on the smartphone ([0032] – [0035], “when the application 180 is running in step 230, the carpool data such as acceleration, motion, sensor, or position data from the accelerometer 160 or data from other sensors may be utilized or retrieved by device 100.”).

As per claim 13, Alberth / Altman / Abehassera discloses the limitations of claim 10. Alberth further discloses wherein: 

• indicating the first device and the second device as being in a same group responsive to a determination that the first device and the second device are in the transportation vehicle (0023, “determine that two or more individuals have traveled together in a single vehicle to satisfy certain carpool requirements.”; 0005, “determines that two or more individuals… are traveling together in one single vehicle” by comparing acceleration data”; 0041, “acceleration datum collected from multiple users may be compared and correlated in the server to produce a comparison. By comparing the data from multiple users, the server can determine if two or more individual users shared a conveyance such as a vehicle”; 0054 & 0063, “The server may compare the one or more set of acceleration datum collected from the devices to determine if two or more individuals have traveled together in a single vehicle.”; 0056, “The software or the server may use the information and confirm that all of the users have indeed traveled together in one single vehicle.”; 0045, 0047, 0065, noting confirming joint travelers as a carpool group.).

As per claim 14, Alberth / Altman / Abehassera discloses the limitations of claim 10. To the extent to which Alberth does not appear to explicitly disclose:



Abehassera teaches decreasing an occupancy count responsive to a determination of the presence of each smartphone in a pre-defined area in at least the abstract & Fig. 5 & C 11, L 12 – 37. As per C 1, L 48 – 58, the detected presence of smartphones is “used to increases or adjust a count automatically maintained by a remote or local computer to determine the number of people entering or leaving a predefined area” which can be used in “car occupancy detection.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abehassera in the invention of Alberth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Abehassera to the invention of Alberth would predictably and advantageously “provide additional detection capabilities, such as estimating the total number of people in a closed space, in a non-intrusive, cost-effective, and reliable manner,” as evidenced by Abehassera (C 2, L 6 – 10).

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Altman / Abehassera, in further view of Abramson et al. (US 20160205238 A1).

As per claim 15, Alberth / Altman / Abehassera discloses the limitations of claim 14. To the extent to which Alberth does not appear to explicitly disclose wherein:

• the count of the number of occupants in the transportation vehicle results in the transportation vehicle no longer being navigated using high- occupancy vehicle (HOV) lanes,

Abramson teaches, in 0881 - 0882, that “the one or more navigational instructions can be recomputed. In certain implementations, such instructions can be recomputed based on the changed eligibility characteristics (e.g., as identified at 6440). For example, having determined that fewer passengers are in a vehicle than were previously (and thus the vehicle no longer qualifies to travel in the ‘carpool lane,’ navigation instructions (e.g., to a destination) can be recomputed to account for the fact that the vehicle can no longer travel in the ‘carpool lane.’”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abramson in the invention of Alberth / Altman / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Abramson to the invention of Alberth / Altman / Abehassera would predictably and advantageously “improve driver safety,” as evidenced by Abramson (0127).

As per claim 16, Alberth / Altman / Abehassera discloses the limitations of claim 10. To the extent to which Alberth does not appear to explicitly disclose:

• providing the count of the number of the occupants in the transportation vehicle to a navigation system associated with the transportation vehicle,

Abramson teaches, in 0883, that occupancy information is input to a vehicle’s navigation system for determining “the eligibility of a vehicle to travel in certain lanes or on certain roads.”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abramson in the invention of Alberth / .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Altman / Abehassera, in further view of Polt et al. (US 20110161140 A1).

As per claim 17, Alberth / Altman / Abehassera discloses the limitations of claim 14. To the extent to which Alberth does not appear to explicitly disclose wherein:

• providing the count of the number of the occupants in the transportation vehicle to a toll collection system,

Polt teaches, in [0038] & [0040], “transmitting toll-relevant data” by an OBU 8 to the central processing unit 2” of a toll station. As per [0044] – [0045], “the microprocessor 11 transmits the detected number of passengers to the central processing unit 2 for evaluation.” As per at least 0009 & 0043, toll-related data includes vehicle occupancy.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Polt in the invention of Alberth / Altman / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Polt to the invention of Alberth / Altman / Abehassera would predictably and advantageously “improve driver safety,” as evidenced by Polt (0127).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schoeffler (US 20160021154 A1). Lerenc (US 20140243020 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
February 11, 2021